EDWARD P. HILL, Jr., Judge.
Stephan White appeals from his conviction on a charge of possessing stolen property under KRS 433.290.
The only material question presented on this appeal is whether or not the search warrant issued as a basis for obtaining material evidence in this case was valid, and the brief submitted by the Commonwealth frankly concedes that the search warrant was and is defective and gives the reason why. Without further encumbering the record, we find that the search warrant was defective and the evidence obtained thereunder was incompetent. The judgment of conviction is reversed with directions to grant appellant a new trial.
All concur.